Citation Nr: 0533336	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease (DJD) of 
the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected DJD of the left shoulder.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee retropatellar pain 
syndrome.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO granted service connection for DJD 
of the bilateral shoulders, left knee retropatellar pain 
syndrome, left wrist tenosynovitis, and left ankle sprain 
with history of left Achilles tendon repair.  Noncompensable 
ratings were assigned to all of the disabilities, effective 
from September 1, 2002.  In his Notice of Disagreement, 
received at the RO in October 2002, the veteran only 
disagreed with the initial noncompensable ratings assigned 
for the service-connected DJD of the bilateral shoulders and 
the left knee retropatellar pain syndrome.  The veteran 
perfected his appeal as to those issues with the submission 
of a timely substantive appeal (VA Form 9), which was 
received at the RO in January 2003.  

The veteran testified at a personal hearing via a video 
conference before the undersigned Veterans Law Judge in March 
2004.  

The case was remanded to the RO, via the Appeals Management 
Center (AMC) by the Board in August 2004 for additional 
development and adjudicative action.  

In a July 2005 rating decision, the RO/AMC essentially 
granted an increased rating for the DJD of the shoulders by 
bifurcating the bilateral DJD of the shoulders into two 
separate disabilities (DJD of the right shoulder and DJD of 
the left shoulder) and assigning two separate 10 percent 
ratings, effective from September 1, 2002.  The July 2005 
rating decision also increased the rating for the service-
connected left knee retropatellar pain syndrome to 10 
percent, effective from September 1, 2002.  As these awards 
are not a complete grant of benefits, the issues remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected DJD of the right shoulder 
is manifested by subjective complaints of pain and stiffness, 
with objective x-ray evidence of arthritis in the right AC 
joint, with some limited motion, further limited by 5 degrees 
because of pain; however, neither limitation of motion at the 
shoulder level, nonunion, fibrous union and/or dislocation of 
the clavicle, scapula or humerus, nor ankylosis of the right 
shoulder has ever been shown.  

2.  The veteran's service-connected DJD of the left shoulder 
is manifested by subjective complaints of pain and stiffness, 
with objective x-ray evidence of arthritis in the left AC 
joint, with some limited motion, further limited by 5 degrees 
because of pain; however, neither limitation of motion at the 
shoulder level, nonunion, fibrous union and/or dislocation of 
the clavicle, scapula or humerus, nor ankylosis of the left 
shoulder has ever been shown.  

3.  The veteran's service-connected left knee retropatellar 
pain syndrome is productive of subjective complaints of pain 
and stiffness with objective evidence of full range of motion 
limited by 5 degrees because of pain; however, neither 
ankylosis, effusion, recurrent subluxation, lateral 
instability nor arthritis of the left knee has ever been 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for the service-connected DJD of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2005).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for the service-connected DJD of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2005).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for the service-connected left knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in June 2002, prior to the initial unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims for service connection 
in the June 2002 duty-to-assist letter.  In a subsequent 
letter sent to the veteran in August 2004, the AMC notified 
the veteran of the evidence and information necessary to 
substantiate his claims for increased initial ratings.  
Moreover, a VCAA letter that is adequate for the service 
connection issue is adequate if there is a notice of 
disagreement to the assigned evaluation.  The RO does not 
bifurcate the issues, rather, the RO grants service 
connection then assigns an evaluation.  The veteran's claim 
is actually a claim for compensation.  In establishing his 
claim of service connection, he presented evidence to 
establish the existence of disability.  The degree of 
disability is inherent in establishing the existence of 
disability.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  See VAOPGCPREC 8-03.

The VCAA letters notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Furthermore, the 
veteran was asked, in the August 2004 VCAA letter, to submit 
any evidence in his possession that pertained to his claims.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA medical records, and 
some private records, and written statements and testimony 
from the veteran.  The case was remanded in August 2004 to 
afford the veteran another opportunity to appear for a 
subsequent VA examination.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case with regard to 
the issues of entitlement to higher initial ratings for the 
service-connected DJD of the right and left shoulders, and 
retropatellar pain syndrome of the left knee.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

When adjudicating increased rating claims, the history of the 
veteran's disability is reviewed, but the more recent 
evidence is the most relevant to his claim for an increased 
rating.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in cases 
such as this, that arise from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

DJD - right and left shoulder

The veteran seeks initial ratings in excess of 10 percent for 
the service-connected DJD of the right and left shoulder.  In 
statements and testimony, the veteran reported that he had 
pain and stiffness in both shoulders.

The veteran was afforded a pre-discharge VA examination in 
July 2002.  He reported marked pain with lifting above the 
shoulder level, bilaterally.  There was no evidence of 
paresis, paralysis or dislocations.  The veteran reported 
flare-ups one to four times per month.  

Examination of the shoulders revealed supra/infraclavicular 
areas and the coracoid infraspinatus sites within normal 
limits bilaterally.  Performing the rotator cuff function 
test was also normal, but within multiple repetitions, a 
diffuse pain in the shoulder area, in the subacromial area, 
was noted, possibility with the component of impingement 
syndrome, rule out AC DJD, and also adduction in the range of 
motion of the shoulders, symmetrical.  

Initially, extension of the bilateral shoulders was 0-45 
degrees, flexion was 0-180 degrees, adduction was 0, 
abduction was 0-180 degrees, internal rotation was 0-90 
degrees, external rotation was 0-90 degrees, but with 
resistance with the DeLuca protocol, a pain increase to the 
level of 4/10 scale was noticed bilaterally, but resolved to 
the comfortable level when not being stressed; those 
situations of pain did notice the abduction limited to 0-160 
and external rotation limited to 0 to 75.  Other ranges of 
motion remained normal.  

AP views with external rotation of both shoulders revealed 
normal humeral head contour and normal acromiohumeral height 
bilaterally.  There were no osteophytes at the glenohumeral 
joint on either side.  There were small osteophytes 
inferiorly of the acromioclavicular joint bilaterally.  No 
other abnormalities were noted.  The impression was small 
early osteophytes at the inferior margin of the clavicle at 
the AC joint bilaterally, consistent with mild osteoarthritis 
at the AC joints.  Otherwise, the shoulders were normal, 
bilaterally.  The diagnosis was bilateral shoulder AC mild 
DJD with impingement syndrome, recurrent.

Magnetic resonance imaging (MRI) of the shoulder was 
performed in August 2002.  The results indicated tendinosis 
and partial thickness tear in the distal infraspinatus 
tendon.  Accompanying subacromial bursitis versus a very 
small full thickness tear was noted.  Moderate degenerative 
joint disease of the acromioclavicular joint with mild mass 
effect on the musculotendinous junction and the supraspinatus 
was noted.  There was no evidence of a complete rotator cuff 
tear or a labral tear.

At an April 2005 VA orthopedic examination, the veteran 
reported continued pain in both shoulders, made worse with 
over the head position of the arm.  He had pain 
intermittently in the shoulder.  He denied feelings of 
instability, giving way or neurologic symptoms.  The veteran 
reported mild weakness in his shoulder on the right, but not 
on the left.  His conditions were made worse by the over head 
position, and made better with rest.  He had no treatment, 
and he did not use any assistive devices.  The shoulder 
condition did not affect his usual occupation, but it did 
affect his ability to play sports.  The veteran reported mild 
to moderately increased pain with increased activities.  He 
reported some fatigability and weakness in the right 
shoulder.  

Examination of both shoulders showed normal musculature and 
development.  Both shoulders showed flexion to 175 degrees, 
abduction to 170 degrees, external rotation to 75 degrees, 
internal rotation to 65 degrees, and extension to 50 degrees.  
The AC joints were mildly tender bilaterally.  There was 
minimally positive impingement sign present bilaterally.  
There was no atrophy or weakness, and there was negative drop 
arm sign bilaterally.  There was a negative anterior 
apprehension sign and sulcus sign bilaterally.  There was 
minimally increased pain with resisted abduction bilaterally.  
There was no gross fatigability or weakness or incoordination 
in the motion seen bilaterally.  X-rays of both shoulders 
showed no fracture or dislocation, and the glenohumeral joint 
was well-preserved.  Mild changes of the AC joint arthropathy 
were present.  The diagnosis was mild impingement and mild AC 
joint arthritis of both shoulders.  The examiner assigned an 
additional 5 degree range of motion loss in shoulder 
abduction for the "DeLuca issues."

The examiner noted that the veteran's degenerative changes in 
the right and left shoulders was mild and functional 
limitations with regard to the shoulders was also mild.  Pain 
was elicited most notably on resisted shoulder abduction.  
There was no gross swelling, deformity or atrophy.  The 
severity of the symptoms was mild to moderate.  The 
subjective complaints were supported by the objective 
findings.  There were no other findings to suggest disuse or 
severe functional impairment of either shoulder.  Muscle 
atrophy was not noted. 

The veteran's degenerative joint disease of the right and 
left shoulder has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for degenerative arthritis. Degenerative 
or traumatic arthritis (established by X-ray findings) will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion, but which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2005).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2005).

The medical evidence in this case shows that the veteran has 
objective evidence of arthritis of the AC joint of each 
shoulder; however, the limitation of motion is not of a 
compensable degree for either shoulder.  

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202 (2005).

Finally, the veteran does not demonstrate malunion or 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  Thus, the veteran is not entitled to a 
higher rating under Diagnostic Code 5203.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2005).

Here, the currently assigned 10 percent ratings for each 
shoulder based on arthritis with noncompensable limitation of 
motion are the appropriate ratings.  The Board finds that 
ratings in excess of 10 percent for either shoulder are not 
assignable under any other diagnostic code pertaining to 
shoulder disabilities.  

The Board is mindful that the veteran has pain in his 
shoulders, particularly with abduction above shoulder level 
and the veteran is competent to assert that his disability is 
worse.  However, the Board notes that the veteran does not 
use any assistive devices for either shoulder and he does not 
receive special treatment for the shoulder pain.  Moreover, 
even if the veteran's pain has increased in severity, the 
objective medical findings do not support the assignment of 
the next higher rating for either shoulder disability.  In 
sum, the Board concludes that neither actual limitation of 
motion nor his functional impairment due to any factor, 
including pain, weakness, weakness due to excess fatigability 
limits function below the shoulder level, bilaterally.

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected DJD of 
the right and left shoulders as prescribed by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claims for entitlement to initial 
ratings in excess of 10 percent for the service-connected DJD 
of the right and left shoulders.  As the preponderance of the 
evidence is against the claims, the claims must be denied.

Left Knee

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected left knee retropatellar pain 
syndrome.  In statements and testimony, the veteran reported 
that his left knee did not lock or swell, but that he 
experienced pain and stiffness, which was getting worse with 
age.  

A September 1999 MRI of the left knee noted an impression of 
soft tissue ganglion posterior to the distal PCL; probable 
interosseous ganglion in the posterolateral tibial plateau; 
osteochondral defect of the lateral trochlea; grade III - IV 
chondromalacia in the medial femoral condyle posteriorly with 
underlying bone marrow edema.

At his pre-discharge VA examination in June 2002, the veteran 
reported that any kind of sitting-standing, squatting-
standing, or kneeling-standing could cause pain, more behind 
the kneecap area.  There was no locking of the knee, no 
giving way.

Examination of the left knee revealed evidence of mild 
retropatellar pain syndrome, with pain a maximum of 3/10 
scale, only when pressure was applied at the patellofemoral 
site; tibial tuberosity, and popliteal fossa were normal.  
Performing the knee check-up with the DeLuca protocol with 
squatting-sitting, kneeling-standing done more than five 
times, the range of motion remained 0-140 degrees in the 
complete testing also.  The MCL, LCL were clinically intact.  
Drawer sign was negative.  Lachman's and McMurray's tests 
were negative.  AP and lateral left knee x-rays revealed that 
the joint spaces were maintained.  There was no effusion or 
soft tissue mass noted.  There was normal mineralization.  
There were no fractures, lytic or blastic lesions seen.  
There was no soft tissue calcification.  The impression was 
normal radiographic examination of the left knee.  The 
diagnosis was left knee retropatellar pain syndrome with 
episodic pains.  

At an April 2005 VA orthopedic examination, the veteran 
reported continued pain behind the kneecap, popping and 
grinding in the knee.  He did not use any assistive devices 
for ambulation.  The condition did not affect his usual 
occupation.  The condition did effect his activities of daily 
living in that he had to decrease his sports activities.  The 
veteran denied instability of the knee.  The veteran reported 
fatigability and weakness in the knee.  

Examination of the left knee revealed normal alignment and 
full range of motion, 0 to 140 degree arch.  There was no 
effusion.  There was mild retropatellar compression 
tenderness present.  Medial and lateral joint lines were 
nontender.  Lachman and pivot shift were absent.  Posterior 
drawer was absent.  Mildly increased pain was noted near 
resisted full extension.  There was no gross weakness seen in 
full extension or full flexion.  There was no gross weakness 
seen in resisted extension of flexion of the knee.  There was 
only minimally increased pain with resisted motion near full 
extension.  There was no atrophy in the calf thigh, or 
hamstring.  The veteran had normal strength.  In fact his 
musculature was well-developed.  There was no incoordination 
in motion and there was no instability seen on examination.  
X-ray studies of the left knee revealed no evidence of bone, 
joint, or soft tissue abnormality.  The diagnosis was 
patellar femoral syndrome of the left knee.  The examiner 
noted that he would assign an additional 5 degree range of 
motion loss for "DeLuca issues."

The examiner noted that the veteran did not have any 
subluxation or instability of the knee.  The veteran did not 
have arthritis of the left knee.  He did, however, manifest 
symptoms of and signs of chondromalacia of the patellar.  The 
active and passive range of motion were full in the left 
knee.  The examiner stated that functional limitations were 
mild.  The examiner also opined that the "DeLuca issues" 
were mild with regard to the veteran's knee condition.  The 
pain was elicited most notably with resisted full extension.  
Subjective complaints of pain were supported to the most 
degree by objective findings.  There were no other objective 
manifestations that would demonstrate disuse or functional 
impairment of the knee.  There was no muscular atrophy.

In sum, the medical evidence in this case shows that the 
veteran has subjective complaints of pain and stiffness in 
the left knee, with motion limited by pain and objective 
evidence of only mild tenderness; however, neither arthritis, 
subluxation, instability, effusion, nor ankylosis of the left 
knee has ever been shown.  

In rating the service-connected left knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260 and 5261.  In 
opinions of the VA General Counsel (VAOPGCPREC 23-97 and 9-
98), it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability might be rated separately based on limitation of 
motion and lateral instability and subluxation.

Arthritis due to trauma, substantiated by x-ray findings, is 
rated under arthritis, degenerative.  As noted above, 
degenerative arthritis is rated under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The veteran's service-connected left knee retropatellar pain 
syndrome is currently rated based on limitation of motion 
under Diagnostic Code 5261.  A 10 percent evaluation on the 
basis of limitation of motion of the knees requires 
limitation of extension of the knee to 10 degrees or 
limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).  A 20 percent evaluation 
requires limitation of extension to 15 degrees or limitation 
of flexion to 30 degrees.  Id.  A 30 percent evaluation 
requires limitation of extension to 20 degrees or limitation 
of flexion to 15 degrees.  A separate rating for limitation 
of extension and for limitation of flexion may be assigned.  
VAOPGCPREC 9-2004.

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent rating is applied where there is recurrent 
subluxation or lateral instability of a mild degree.  A 
moderate degree of recurrent subluxation or lateral 
instability warrants a 20 percent rating.  A 30 percent 
rating is assigned where the medical evidence shows severe 
recurrent subluxation or instability.

Under Diagnostic Code 5258, semilunar cartilage that is 
dislocated with frequent episodes of "locking," pain and 
effusion into the joint warrants a 20 percent evaluation.  

Under Diagnostic Code 5259, a maximum 10 percent rating is 
assigned for symptomatic removal of semilunar cartilage.

In this case, the medical findings, since service, indicate 
that the veteran's left knee retropatellar pain syndrome has 
remained mild throughout the appeal period, with minimal 
objective findings.  Tenderness was noted, along with some 
additional limitation of motion due to pain; however there is 
no evidence of arthritis, ankylosis, subluxation, 
instability, effusion or ankylosis.  Moreover, range of 
motion of the left knees has remained full at 0-140 degrees.  
Based on the rating schedule for limitation of motion of the 
knee as listed hereinabove, this stated range of motion would 
not reflect a compensable loss of movement.  Furthermore, as 
arthritis of the knee is not shown on x-ray, a compensable 
rating under the arthritis codes is also not applicable.

However, the Board notes that veteran's left knee disability 
has been rated 10 percent disabling based on additional 
functional limitation due to pain pursuant to 38 C.F.R. § 
4.40 regarding functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  See DeLuca v Brown, 8 Vet. App. 
202 (1995).  Based on the VA examiner's opinion in April 
2005, the veteran's motion is limited an additional 5 degrees 
due to pain.  As such, an initial rating of 10 percent has 
been properly assigned for the service-connected left knee 
retropatellar pain syndrome.  In this regard, however, the 
Board finds that the evidence of record does not warrant the 
assignment of a rating in excess of 10 percent for the left 
knee retropatellar pain syndrome at any time during the 
appeal period.  VA x-ray studies are negative for arthritis 
in the left knee, and the VA examiners did not note any 
instability, subluxation, swelling or fluid in the knees.  
Only mild patellofemoral syndrome consistent with the 
demonstrated tenderness and pain on motion was noted. This 
disability picture, in the Board's opinion, is reflective of 
no more than mild functional loss of motion due to pain for 
the left knee.

Furthermore, there was no evidence of damage of semilunar 
cartilage of the left knee with frequent episodes of locking 
or joint effusion.  Finally, the Board notes that the veteran 
does not receive regular treatment for the left knee 
disability and he does not use assistive devices to aid in 
ambulation.  

Based on a review of the evidence in this case, the Board 
finds that an initial rating in excess of 10 percent for the 
left knee retropatellar pain syndrome is not warranted.  The 
objective medical evidence shows findings consistent with 
mild disability of the left knee and the currently assigned 
rating of 10 percent.  The medical evidence of record does 
not show that a higher rating is warranted based on 
limitation of motion, functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.

The currently assigned evaluation of 10 percent for the left 
knee retropatellar pain syndrome of the left knee is 
appropriate pursuant to Diagnostic Code 5261 and 38 C.F.R. §§ 
4.40, 4.45, 4.59 in light of the veteran's painful and 
weakened motion shown to be of a noncompensable degree.  
Furthermore, the preponderance of the evidence is against a 
compensable evaluation for disability rated on the basis of 
any instability or recurrent subluxation of the knees 
pursuant to Diagnostic Code 5257 or a separate compensable 
evaluation for disability rated on the basis of removal of 
semilunar cartilage pursuant to Diagnostic Code 5259.

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected left 
knee retropatellar pain syndrome as prescribed by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999).  However, at 
no time since service has the service-connected disability 
been more disabling than as currently rated.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased initial rating 
for the service-connected left knee retropatellar pain 
syndrome, and his claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial rating in excess of 10 percent for the service-
connected DJD of the right shoulder is denied.  

An initial rating in excess of 10 percent for the service-
connected DJD of the left shoulder is denied.  

An initial rating in excess of 10 percent for the service-
connected left knee retropatellar pain syndrome is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


